                                           Case 3:21-cv-02240-JD Document 19 Filed 06/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VENECIA RODGERS,                                   Case No. 3:21-cv-02240-JD
                                   8                    Plaintiff,
                                                                                            ORDER CONDITIONALLY
                                   9             v.                                         DISMISSING CASE
                                  10     EXPERIAN INFORMATION
                                         SOLUTIONS, INC., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court is advised that plaintiff and defendand Brookwood Loans of California have

                                  14   settled. Dkt. No. 16. Consequently, the Court vacates all pretrial deadlines and dismisses this

                                  15   case without prejudice. If any party certifies to the Court within 60 days from the date of this

                                  16   order that the agreed consideration for the settlement of this action has not been delivered, this

                                  17   order will be vacated and the case will be set for a case management conference. If no

                                  18   certification is filed, the dismissal will be deemed to be with prejudice after the 60 days.

                                  19          The parties are directed not to ask the Court for a “dismissal with prejudice” at any

                                  20   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No

                                  21   Court order is necessary for dismissal under that rule.

                                  22          IT IS SO ORDERED.

                                  23   Dated: June 17, 2021

                                  24

                                  25                                                                 ________________________
                                                                                                     JAMES DONATO
                                  26                                                                 United States District Judge
                                  27

                                  28
